DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (12/17/2020) in which a (3) month Shortened Statutory Period for Response has been set.

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                Acknowledgements

3.	The Examiner undersigned would like to thank Atty. E. Kuesters (Reg. No. 28,870) for the cooperation expediting the case, a new set of amendments provided, and for the clearly stated remarks and observations.

3.1.	Upon new entry received on (12/17/2020), Claims (1, 3 -4, 7 -9, 11 -12, 15) remain pending in this Application, of which claims (1, 8, 9) were amended, and claims (2, 5 -6, 10 and 13 -14) were canceled. 

3.2.	Applicant’s amendments and arguments have been carefully reviewed, and they are persuasive. Therefore the previously presented 35 USC 103 rejection is withdrawn and a Notice of allowance appears on claims (1, 3 -4, 7 -9, 11 -12, 15).

Reasons for Allowance

4.	The Examiners statement of reasons for allowance on claims (1, 3 -4, 7 -9, 11 -12, 15):

4.1.	The three (3) parallel running Independent claims (1, 8 and 9) and the associated dependencies, recite a particular technique for capture, process and display image segments
of outside scenery which is a blind spot of a driver created by a car’s pillar, such that the driver can better and clearly understand the surroundings; [Specs; claims]. 

The invention further uses an image processing and control modules, comprising plurality of filters, able to manipulate the resolution of both the left and right displays, by employing the cutoff frequency based on the vehicle speed information. The control module is able to detect the lighting of either of the left and right turn signal lights based on the lighting output to the left and right turn signal lights of the vehicle, and at least displays the display image on the display on the side where the lighting is detected; [0040; Claims], 

4.2.	The presented set of features as now recite in the three parallel running independent claims, combined with the rest of the limitations of the correspondent dependencies, have no analogous in the art, at the time the invention’s filing, and are therefore considered a novelty.

4.3.	For at least above arguments, the Examiner undersigned is believed that the new list of claim to limitations, are constructed in such manner, it’s to be in condition for allowance.

Prior Art Citations

5.	The following List of PA, made of record and not relied upon, is considered pertinent to Applicant’s disclosure:

5.1. Patent documentation:

US 9,845,053 B2		Ukeda; et al.			B60R1/00;
US 8,570,188 B2		Yamashita; et al.		B60R1/00; G06K9/00805
US 8,339,252 B2		Ozaki; et al.			B60R1/00; G08G1/167
US 10,558,264 B1		Watson; et al.		G06F3/013; G06T11/60; 
US 10,229,595 B2		Loeillet; et al.			G08G1/165; B60Q9/008; 
US 2015/0002642 A1	Dressler; et al.		G06T3/00; B60R1/00; 

5.2. Non Patent Literature:

_ Transparent a-pillar eliminates blind area; Hammerschmidt; 2018;
_ Toyota Co. patents an A-pillar you can see through; Snyder; Aug-2017;
_ Drivers 360° vision thanks to cameras that make window pillars 'transparent'; Jaguar; Dec-2014; 

           Conclusions

6.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am- 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned 571- 272- 3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.